Citation Nr: 0707203	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause the of 
the veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  

In an October 2003 statement, the appellant raised claims of 
entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits.  The Board refers these claims 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Many years after service, the veteran developed coronary 
artery disease, from which he died in October 2002.  This 
condition was not caused by any incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disabilities.

3.  The veteran did not die of a service-connected 
disability.






CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  A current disability must be related to service or 
to an incident of service origin.  "[A] veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

The veteran died in October 2002.  An October 2002 death 
certificate listed his immediate cause of death as 
arrhythmia, due to or as a consequence of hypoxemia, which 
was due to or as a consequence of coronary artery disease.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant asserts that the veteran had 
related to her a history of chest pain during active service.  
She therefore contends that his coronary artery disease had 
its clinical onset during his period of active service and 
that she is therefore entitled to service connection for the 
cause of his death.  The Board notes that the RO denied the 
veteran service connection for hypertension in a September 
1992 rating decision because no nexus between his 
hypertension and his period of active service had been 
demonstrated.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
unavailable.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, multiple attempts were made to secure 
the veteran's service medical records.  However, each of 
these requests for information received a negative response, 
and the appellant was duly informed of the unavailability of 
the records.

The veteran's available service records do not show that he 
developed coronary artery disease or any other cardiovascular 
problem during service.  In evaluating whether entitlement to 
service connection for the cause of the veteran's death is 
warranted on a presumptive basis, there is no clinical 
evidence of record of cardiovascular disease until 1962, 17 
years after separation from service, when the veteran 
experienced his first myocardial infarction.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death on a presumptive basis is not warranted in 
this instance because cardiovascular disease was not shown 
within the applicable presumptive period following his 
separation from service.  See 38 C.F.R. § 3.309.  The Board 
now turns to the issue of whether service connection for the 
cause of the veteran's death is warranted on a direct basis.

Post-service clinical records demonstrate that the veteran 
experienced myocardial infarctions in both 1962 and 1964 and 
that he was then diagnosed with atherosclerotic heart 
disease.  In 1979, the veteran underwent left femoral 
angioplasty due to gangrene of the left foot, and at that 
time was informed that both of his carotid arteries were 
occluded.  Treatment records dated in December 1984 show that 
the veteran had a history of hypertension.  In December 1984,  
the veteran underwent a femoral bypass graft with 
profundoplasty of the right profundofemoral artery.  In 1985, 
he underwent quintuple aorto-coronary artery bypass surgery.  
By October 1987, he had undergone reconstructive surgery on 
both femoral arteries, and was diagnosed with peripheral 
vascular occlusive disease.  His peripheral vascular 
occlusive disease ultimately resulted in a below the knee 
amputation on the left in January 2002.  In June 2002, a 
pacemaker was implanted in an effort to control atrial 
fibrillation.  At no time did any treating provider relate 
the veteran's cardiovascular problems to his period of active 
service.  

The veteran's available service records do not show that he 
developed heart disease during service, nor is there medical 
evidence of such diseases for more than 17 years after 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, however, there is no competent 
evidence establishing a direct medical nexus between military 
service and the veteran's cardiovascular disease.

The Board has considered the appellant's assertions that the 
veteran's cardiovascular disease had its clinical onset 
during his period of active military service.  There is no 
evidence, however, which demonstrates the clinical onset of 
cardiovascular disease in service.  Additionally, neither the 
veteran nor the appellant, as laypersons, are competent to 
give a diagnosis or medical opinion on the etiology of a 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made, and the appellant was informed of the 
unavailability of the records.  
The evidence demonstrates that the veteran's fatal coronary 
artery disease developed many years after service, and was 
not caused by any incident of service.  There is no competent 
medical evidence which relates the veteran's cause of death 
to his service.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and 
service connection is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person who has, or 
died from, a permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 
2002).

In this case, at the time of his death, the veteran was not 
service-connected for any disabilities.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; and rating 
decisions in September 2003 and May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2004 
statement of the case.

All available, relevant, identified evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
Thus VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.







____________________________________________
RONALD W. SCHOLZ
Active Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


